 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal487, International Union of Operating Engi-neers,AFL-CIOandPeoples Gas System,Inc. andRob-El Construction Corp.Case 12-CD-163April 26, 1971DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER ANDMEMBERS BROWNAND JENKINSThis is a proceeding pursuant to Section 10(k) of theNational Labor Relations Act, as amended, followinga charge filed by Peoples Gas System, Inc., hereinaftercalled Peoples, alleging that Local 487, InternationalUnion of Operating Engineers, AFL-CIO, hereinaftercalled the IUOE, had violated Section 8(b)(4)(D) of theAct by engaging in certain proscribed activity with anobject of forcing or requiring Peoples and/or Rob-ElConstruction Corp., hereinafter Rob-El or Employer,to assign the work in dispute to employees representedby the IUOE, rather than to a group of unrepresentedemployees employed by the Employer. Pursuant to no-tice, a hearing was held before Hearing Officer Howard1.Grossman on February 2, 1971. The Employer, Peo-ples, and the IUOE appeared at the hearing and wereafforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidence bear-ing on the issues. The IUOE filed with the Board apetition to revoke subpena ' and a motion to quashnotice of hearing.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The rulings of the Hearing Officer made at the hear-ing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board makesthe following findings:1.THE BUSINESS OF THE EMPLOYERSThe parties stipulated, and the record shows, thatPeoples is a Florida corporation which is licensed as apublic utility and has its principal office and place ofbusiness in Miami, Florida, where it is engaged in thedistribution and sale of natural gas and liquid pe-troleum products and the sale and installation of gasappliances.During the year preceding the hearing,Peoples purchased and received goods and materialsvalued in excess of $50,000 directly from points andplaces located outside the State of Florida and its grossvolume of sales exceeded $250,000.The Employer is also a Florida corporation whichentered into a subcontract with Peoples to lay gasmains and service lines to a condominium complexcalled Biscayne Village. The value of the subcontractwas $6,000 or $7,000.As Peoples is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act, we find that itwill effectuate the policies of the Act to assert jurisdic-tion herein.'II.THE LABORORGANIZATION INVOLVEDThe partiesstipulated,and we find, that the IUOEis a labor organization within the meaning of Section2(5) of the Act.III.THEDISPUTEA. Background and Factsof theDisputeBiscayne Village Associates,hereinafter referred toas BVA,°at all times material herein was engaged in theconstruction of a condominium complex called Bis-cayne Village,located in the vicinity of North MiamiBeach. The complex consists of six apartment build-ings,a shopping center, a golf course and clubhouse,and a medical building.Goodnor Construction Co., theoperational counterpart of Arlen Operating Company(primarily a financial entity),is in charge of construc-tion of the shopping center.BVA contracted with Peo-ples to provide natural gas mains and gas service linesto the complex and to supply natural gas service there-after.Peoples subcontracted the work of laying the gasmains and service lines to the Employer whose em-ployees are not members of a union.On November 12, 1970,5 the Employer began workunder the contract,moving a Ford backhoe machine onthe jobsite.The Employer's job foreman, Jimmy Ayers,was approached by a steward,presumably from theIUOE,and told that his operator could not unload thebackhoe machine because it was a union job. There-upon,Ayers and the other employees left the jobsite.When they returned the following day,November 13,the same steward repeated substantially the same thing.Later,William Martz,who identified himself as a busi-ness agent for theIUOE,told Ayers he could not run'As the hearing is closed and the record is adequate without the tes-timony of William Martz, president of the IUOE, who failed to appear inresponse to a subpena requiring his presence, we find it unnecessary to passupon IUOE's petition to revoke subpena.'In view of our decision herein, we deny the IUOE's motion to quashnotice of hearing.'See Local173,Wood,Wire and Metal Lathers' International Union.AFL-CIO (Newark &Essex PlasteringCo.).121 NLRB1094, and casescited therein at fn. 5.BVA is a jointventure composedof The ChaseNational Bank of NewYork, ArlenOperatingCompany (both New Yorkcorporations), and Do-narl, Inc., a Florida corporation.'All dates indicatedare in 1970.190 NLRB No. 21 LOCAL 487, OPERATING ENGINEERS99the equipment on the job without union operators.Martz saidthe 175 to 250operating engineers, whowere working for other subcontractors on the job,would walk off and shut it down, adding that theywould "come off the equipment mad because theywould then lose a day's work." Again, the Employer'semployees left the jobsite.After working without incident on the next Mondayand Tuesday, November 16 and 17, the IUOE stewardon the following day, Wednesday, November 18, ap-proached employee Leroy Brewer who operated theEmployer's ditching machine and asked him if he hadan Operating Engineers book. When Brewer answerednegatively, the steward told him he had to get off themachine and could not run it unless he had a book.On arriving a short while later, Martz told Ayersthat he thought Ayers understood that he could notwork on the job unless men from the IUOE were run-ning the equipment. When Ayers protested that it wasa public right-of-way, Martz replied, "We are going tohave to shut the digging, shut the job down." Duringthis discussion other operatingengineerson the job hadceased working.It appearsthatMartz thereafter saw Armond J.Moore, Goodnor's construction superintendent, on theconcourse at Biscayne Village and told him that Good-nor would have to get Rob-El's employees off the joband stop them from working or there would be nobodyon the job. Martz then had a conversation with EdwinP. Champion, assistant gas engineer for Peoples, andJohn Zarli, Goodnor's project manager, in the latter'sfield office. It appears from the record that Moore wasalso present. Zarli introduced Martz to Champion as abusiness agent for the Operating Engineers, stating thattherewas trouble concerning the operation of theequipment. Martz said that "he would not have no [sic]man on the job if the contractor stayed on the job."Zarli suggested that the conflict be resolved by payinga member of the IUOE to operate Rob-El's equipment.Martz said that he did not care how it was worked out,as long as IUOE personnel operated the equipment.Later the same day, Moore told Ayers he would haveto leave.Whereupon, Ayers, after checking with hisoffice, took his crew and left.On the following day, Thursday, November 19, Ay-ers returned with a crew, Robert D. Hall, the Em-ployer's president, and Hugh Doran and a Mr. Bout-zilo of Peoples.While the Employer's employees wereoperating the backhoe and ditching machines, about 15unidentified men came from a nearby bar and walkedin front of the equipment. One of the men struck theditching machine with a shovel, breaking the gas con-nection and cutting the electrical and sparkplug wires.After the men left, the Rob-El employees returned towork, using only the backhoe machine.On November 20, a BVA official sent a wire to Peo-ples requesting that it stop work at the jobsite andremove its contractor immediately. The wire indicatedthat BVA would install the gas line itself. On the sameday, BVA telephoned Peoples specifically requestingthe latter not to work at the project on Monday orTuesday, November 23 and 24, in order that BVAmight iron out difficulties between the IUOE and Rob-El.B.The Work in DisputeThe Biscayne Village project involves the installationof an 8-inch natural gas line from Biscayne Boulevardabout 2,000 feet down the concourse drive leading intoBiscayne Village. The backhoe machine is used to un-load pipe and the Cleveland ditching machine digs aditch.about 4-1/2 feet deep and 14 inches wide. Thedispute involves the use of these machinesin installinggas mainsin the dedicated public street right-of-way.C. Contentionsof thePartiesThe IUOE contends that it does not claim the workin dispute and, accordingly, no dispute exists as to theassignmentof such work within the meaning of Sec-tions 8(b)(4)(D) and 10(k) of the Act. It therefore urgesthat the Board quash the notice of hearing issued in theinstant case.The Employer and Peoples contend, on the otherhand, that IUOE engaged in a course of conduct whichwas wholly inconsistent with that disclaimer. Accord-ingly, its disclaimer, which was made during the hear-ing, is ineffective to deprive the Board of jurisdiction todetermine the dispute. It urges the Board to determinethe dispute and award the work to the unrepresentedemployees of Rob-El.D. Applicability of the StatuteBefore the Board may proceed to a determination ofa dispute pursuant to Section 10(k) of the Act, it mustbe satisfiedthat thereis reasonablecause to believe thatSection 8(b)(4)(D) has been violated.The recordisclear anduncontroverted that theIUOE threatened Rob-El, Goodnor, and Peoples withclosing the job down if Rob-El'sunrepresented em-ployees continued to operate the backhoe and Cleve-land ditching machines. Disputing the IUOE's dis-claimer, the record shows further that the IUOEsought either to have Rob-El assign the work to mem-bers of the IUOE or to have Peoples reassign the workto a subcontractor who employed members of theIUOE. We therefore find, contrary to the IUOE's con-tentions, that thereis reasonablecause to believe thata violationof Section 8(b)(4)(D) has occurred, and the 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDdispute is properly before the Board for determinationunder Section 10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of disputed work after giv-ing due consideration to various relevant factors.'However, certain of the usual factors considered by theBoard in these cases, such as Board certifications, in-dustry practice, arbitration or jurisdictional awards,and provisions of collective-bargaining agreements andInternational constitutions, are not developed in therecord and therefore are not available for determiningthe instant dispute on such basis.construction work, he is not prone to cut undergroundutility lines because of his familiarity with the pull ofthe wheel when it hits sucha line.An inexperiencedoperator on utility construction might not have the feelfor such a pull nor recognize that the machine hasstruck a utility line. Doing damage to other under-ground utilities is a major concern of Rob-El.4.Arbitration or jurisdictional awardsRob-El has never been involved in an arbitrationbefore the National Joint Board for the Settlement ofJurisdictionalDisputes of its right to assign the dis-puted work nor agreed to submit to the National JointBoard or any other arbitral body claims with regard tosuch work.1.Company and area practiceRob-El's normal practice is to have its own em-ployees do all the work on a particular job. It alsoappears that most of the employers in the area who areengaged in utility construction work normally operatewith unrepresented employees.2.Efficiency, economy, and flexibility of operationsThe assignment made by Rob-El to its own em-ployees is the most economical. Rob-El specializes inutility construction work and its employees are ex-perienced in such work. Its employees are employed ona regular full-time basis and are available to switchback and forth on various jobs during the course of theday. Thus, when one of the machines is not operating,the employee performs other tasks. Moreover, the ma-chine operators perform field maintenance on the ma-chines, such as replacing fuel lines, hydraulic hoses,and sparkplugs. Consequently, an assignment otherthan as made by the Employer would severely affect theefficiency and flexibility of operations of the Employerby restricting its ability properly to allocate its presentwork force.3. Skill of the employeesThe record shows that Rob-El's employees are asskillful as operating engineers observed operating suchequipment and are better qualified to do such workthan casual employees whom Rob-El may obtain thruthe IUOE. Rob-El's employees are trained and do agood workmanlike job on the backhoe and Clevelandditching machines. As Rob-El's ditching machine oper-ator, along with its other employees, is trained in utility6N.L.R.B. v. Radio&Television Broadcast Engineers Union,Local 1212,International Brotherhoodof ElectricalWorkers (Columbia BroadcastingSystems),364 U.S. 573;International Associationof Machinists, Lodge No.1743, AFL-CIO (J. A. Jones Construction Company),135 NLRB 1402,1411.ConclusionsUpon the record as a whole, and after full considera-tion of all relevant factors involved, we believe that thework in dispute was properly assigned to the unrepre-sented employees of Rob-El. However, it does not ap-pear from the evidence that similar disputes involvingLocal 487, IUOE, are likely to recur in the future, and,accordingly, we limit our determination and award tothe particular construction project involved in this pro-ceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct, as amended, and upon the basis of theforegoing findings and the entire record in this proceed-ing, the National Labor Relations Board hereby makesthe following determination of the dispute:1.Employees employed by Rob-El ConstructionCorp. are entitled to perform the duties of operating theEmployer's backhoe and Cleveland ditching machinesin the installation of the 8-inch natural gas line fromBiscayne Boulevard into Biscayne Village.2. Local 487, International Union of Operating Engi-neers, AFL-CIO, is not entitled by means proscribedby Section 8(b)(4)(D) of the Act to force or requireRob-El Construction Corp. and/or Peoples Gas Sys-tem, Inc., to assign the above-described work to itsmembers.3.Within 10 days from the date of this Decision andDetermination of Dispute, Local 487, InternationalUnion of Operating Engineers, AFL-CIO, shall notifytheRegionalDirector for Region 12, in writing,whether or not it will refrain from forcing or requiringRob-El Construction Corp. and/or Peoples Gas Sys-tem, Inc., by means proscribed by Section 8(b)(4)(D) ofthe Act, to assign the work in dispute to its membersrather than to employees employed by Rob-El Con-struction Corp.